Citation Nr: 0516694	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision by the Huntington, West Virginia, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  

On April 15, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ), in Washington, DC.  
A transcript of that hearing is of record.  Subsequently, the 
veteran submitted additional evidence, consisting of several 
photographs and a statement, directly to the Board in May 
2005.  This evidence has not been considered by the RO, nor 
has the veteran waived her right to have this new evidence 
initially considered by the RO.  However, in view of the 
Board's allowance of the appeal, the veteran will not be 
prejudiced by the Board's failure to remand the case for the 
RO to initially consider this new evidence.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the diagnosis of PTSD has 
been causally related to the veteran's verified in-service 
stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA). During the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). This Act is applicable to all claims filed on or 
after the date of its enactment, November 9, 2000, or filed 
before that date and not yet final.  This new law eliminates 
the concept of a well-grounded claim and redefines VA's 
obligations insofar as properly notifying and assisting 
veterans in developing their claims.  In view of the Board's 
decision to allow the veteran's claim for service connection 
for PTSD, there is no need to discuss VA's compliance with 
the VCAA.  

II.  Factual background.

The record indicates that the veteran served on active duty 
from September 1969 to December 1972.  Her DD Form 214 
(Report of Transfer or Discharge) reveals that she was 
awarded the National Defense Service Medal, and the Good 
Conduct Medal.  The DD 214 also shows that the veteran had a 
military occupational specialty (MOS) of still photography.  
The service medical records, including the September 1969 
enlistment examination, as well as the December 1972 
separation examination, are negative for any complaints, 
findings or diagnoses of a psychiatric disorder.  

The record is devoid of any medical records for the period 
from 1972 through May 2000.  VA progress notes, dated from 
May 2000 through October 2001, reflect treatment primarily 
for a musculoskeletal disorder.  These records are completely 
silent with respect to any complaints, findings, or diagnosis 
of a psychiatric disorder, to include PTSD.  

The veteran's claim for service connection for PTSD was 
received in June 2002.  Submitted in support of her claim 
were VA outpatient treatment reports, dated from October 2001 
to October 2002, which show that the veteran received 
clinical attention and treatment for a psychiatric disorder, 
diagnosed as PTSD.  During a psychiatric consultation in May 
2002, the veteran reported having a difficult childhood.  She 
noted that, at age 8, her father reportedly threatened to 
come home and kill the family; they left their home and she 
never saw her father again.  The veteran indicated that she 
entered military service in 1969, and she was a photographer 
for the army, during which time she experienced several 
traumatic events.  The veteran reported working in a 
mortuary, where she took pictures of people she had been 
friends with and had been sent back to the field; at that 
point, the veteran became very upset and cried during the 
recollection.  Following a mental status examination, the 
assessment was mod disorder, ethanol dependence in remission 
approximately one month; rule out bipolar mood disorder, 
major depressive disorder, PTSD.  When seen in September 
2002, the veteran complained of nightmares, anxiety and 
depression.  The assessment was PTSD, major depressive 
disorder, and etoh dependence in remission.  A treatment 
note, dated in October 2002, reflects a diagnosis of PTSD.  

Received in October 2002 was a copy of the veteran's service 
medical and military personnel records.  The military 
personnel records verified that the veteran's principal duty 
was that of a still photographer, and she was assigned to 
Fitzsimmons General Hospital, beginning in March 1970.  The 
service medical records show that the veteran was seen in 
February 1971, complaining that she had been working long 
hours, and was having difficulty focusing the camera.  No 
pain or other unusual disturbance was noted, and no diagnosis 
was reported.  

Received in December 2002 were treatment reports from the Vet 
Center, dated from July 2002 to December 2002.  During an 
initial assessment in July 2002, the veteran indicated that 
she was assigned to photo missions; she provided photographic 
service medically at the Fitzsimmons Army Medical Center in 
1970 to 1971.  The veteran reported being sent on two 
helicopter photo missions to and from Okinawa.  At 
Fitzsimmons, the veteran's duty included taking photos of 
medical procedures, amputations, and autopsies.  The veteran 
indicated that she was particularly traumatized with 
photographing the cadaver of a 12 year old who had been 
struck by an automobile.  The veteran also reported taking a 
photo of a WAC who committed suicide only hours after she had 
spoken to her; she noted that the individual hung herself, 
and three days later, she was given the task of taking the 
photos.  The veteran reported having intrusive recollections 
of body parts, with depression and sleep impairment.  On 
mental status examination, she was described as mildly 
anxious, mildly tense, with mildly constricted affect.  She 
was fully oriented.  Memory was intact, and judgment was 
good.  The pertinent diagnosis was PTSD, chronic, delayed 
onset, noncombat related; and, intensive predisposition of 
childhood issues.  The veteran continued to receive 
counseling and therapy for her PTSD.  

Subsequent treatment reports, dated from December 2002 
through September 2004, indicate that the veteran received 
follow up evaluation and treatment, which included therapy, 
for her diagnosed PTSD.  A domestic closing note, dated in 
September 2004, indicated that the veteran was admitted to 
the PRRP in June 2004; this is described as a program for 
veterans with combat-related PTSD who have achieved 
significant trauma resolution by completion of a trauma-
focused program.  She completed the program and was 
discharged in September 2004; the diagnostic impression was 
PTSD, chronic, severe.  

At her personal hearing in April 2005, the veteran again 
reported being stationed at Fitzsimmons Army Medical Hospital 
in Denver, Colorado.  The veteran again related that she was 
a medical photographer; in that position, she photographed 
injured soldiers.  She was also assigned to photograph the 
soldiers as their condition improved or worsened.  The 
veteran indicated that, in some cases, she would have to take 
morgue pictures and pictures of autopsies.  The veteran 
recalled one particular traumatic experience when, after 
having long talks with one pregnant soldier, the soldier 
committed suicide.  She recalled being present when the body 
of that soldier was discovered and she took pictures of her. 

Received in May 2005 were a number of military photographs, 
many of which reflect amputations and other medical 
procedures.  Several of those photographs specifically 
indicate that the veteran took them.  


III.  Legal Analysis.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

The sufficiency of a stressor is presumed if it is accepted 
by a medical professional in making a diagnosis of PTSD.  
Cohen v. Brown, 10 Vet. App. 128, 145 (1997),

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

The evidence establishes that the veteran was a medical 
photographer.  The photographs received in May 2005 establish 
that her duties included taking photographs of injured and 
mutilated soldiers, dead bodies, and body parts.  There is no 
documented evidence regarding the veteran's account of the 
pregnant soldier who committed suicide, but corroboration of 
every detail is not required.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Additionally, the Board notes that the veteran is 
entitled to the benefit of the doubt on the issue of stressor 
corroboration.  The Board finds that Service Department 
records are consistent with the stressor reported by the 
veteran and that the photographs provided by the veteran in 
May 2005 constitute corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.

The veteran has received numerous diagnoses of PTSD.  These 
diagnoses have been based, at least in part, on stressors 
related to her duties as a medical photographer during 
service.  The veteran has a current diagnosis of PTSD, as 
reflected in the July and September 2002 VA treatment 
reports, as well as the July 2002 Vet Center assessment, and 
these diagnoses were based on the reported stressors as a 
medical photographer.  Clearly, the evidence of record is at 
least in relative equipoise.  With application of the benefit 
of the doubt in her favor, the Board finds that the veteran 
has PTSD as a result of her military service.  Accordingly, 
the veteran prevails as to her claim for service connection 
for PTSD.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


